Citation Nr: 1641235	
Decision Date: 10/21/16    Archive Date: 11/08/16

DOCKET NO.  14-28 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an effective date prior to April 18, 2011 for an increased disability rating to 100 percent for the service-connected arteriosclerotic heart disease, coronary artery disease and hypertensive cardiovascular disease with acute congestive heart failure, status post coronary bypass graft (heart disease).  

2.  Entitlement to an effective date prior to April 18, 2011, for the increased disability rating to 20 percent for the service-connected cervical spine degenerative disc and joint disease (cervical spine disability).  

3.  Entitlement to an effective date prior to April 18, 2011 for the grant of service connection for degenerative disc and joint disease of the lumbar spine with bilateral lower extremity sciatic incomplete paralysis (lumbar spine disability).  

4.  Entitlement to an effective date prior to April 18, 2011 for the grant of service connection for tinnitus.  

5.  Entitlement to an effective date prior to April 18, 2011 for the grant of service connection for traumatic brain injury (TBI).  

6.  Entitlement to an effective date prior to April 18, 2011 for eligibility to receive a special monthly compensation (SMC) based on housebound status.  

7.  Entitlement to an effective date prior to April 18, 2011 for eligibility to receive Dependents Educational Assistance (DEA) under Chapter 35 of Section 38 of the United States Code (Chapter 35).  

8.  Entitlement to an effective date prior to December 20, 2011 for the grant of service connection for major depressive disorder (MDD).  


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to June 1971 and from November 1974 to January 1993.

This case is before the Board of Veterans' Appeals (Board) on appeal from a March 2012 and July 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In the March 2012 rating decision, the RO, in pertinent part, granted an increased rating from 30 percent to 100 percent for the service-connected heart disease effective from April 18, 2011; granted an increased rating from 10 percent to 20 percent for the service connected cervical spine disability effective from April 18, 2011; granted service connection for a lumbar spine disability with an initial 20 percent rating assigned, effective from April 18, 2011; and, that basic eligibility to DEA benefits under Chapter 35 was established from April 18, 2011.  

In the July 2012 rating decision, in pertinent part, the RO granted service connection for tinnitus and assigned an effective date of April 18, 2011, granted service connection for TBI, effective from April 18, 2011, granted service connection for MDD with an initial 50 percent rating assigned, effective from December 20, 2011; and, granted SMC at the housebound rate, effective from April 18, 2011.  

The Veteran timely disagreed with the effective dates assigned for the above determinations.  

This appeal was processed using the Virtual Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

In a VA examination dated December 20, 2011, the examiner pointed out inconsistencies between what the June 5, 1997 rating decision found with regard to chronicity of a low back disability in service and what the service treatment records actually show.  This raises a theory of CUE in the June 1997 and May 1998 rating decisions' denial of service connection for a lumbar spine disability.  Because the Veteran has not specifically claimed CUE in the June 1997 or May 1998 rating decision, the matter is referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  In an unappealed June 1997 rating decision, the RO denied service connection for a lumbar spine disability; and, granted service connection for a head injury with history of headaches and dizziness with a noncompensable disability rating, and granted service connection for a cervical spine injury with a noncompensable disability rating, both effective from August 26, 1996.  

2.  In an unappealed May 1998 rating decision, the RO assigned an initial 10 percent disability rating for the service-connected head injury, effective from August 26, 1996; and, confirmed and continued the previous denial of service connection for a low back disability, and, confirmed and continued the previously assigned noncompensable rating for the service-connected cervical spine disability.

3.  In an unappealed June 2000 rating decision, the RO found that new and material evidence had not been received to reopen a previously denied claim of service connection for a lumbar spine disability.  

4.  In an unappealed July 2001 rating decision, the RO granted an increased rating to 10 percent for the service-connected cervical spine disability, effective from February 17, 1999.  

5.  In an unappealed January 2006 rating decision, the RO granted service connection for heart disease and assigned an initial rating of 100 percent from December 14, 2005, and a 10 percent rating from April 1, 2006.  

6.  In an unappealed January 2009 rating decision, the RO increased the 10 percent rating to 30 percent for the service-connected heart disease, effective from April 1, 2006; and confirmed and continued the previously assigned 10 percent ratings for the service-connected cervical spine disability and head injury.  

6.  In an unappealed June 2009 rating decision, the RO confirmed and continued the previously assigned 10 percent rating for the service-connected head injury.  

7.  In an unappealed October 2009 rating decision, the RO denied entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  

8.  April 18, 2011 is the first contact from the Veteran that could be construed as a claim for increased ratings for the service-connected heart disease, head injury, and cervical spine disability since the January, June and October 2009 rating decisions became final.  

9.  April 18, 2011 is the first contact from the Veteran that could be construed as a claim of service connection for tinnitus.  

10.  April 18, 2011 is the first contact from the Veteran that could be construed as a claim to reopen the previously denied claim of service connection for a lumbar spine disability since the June 2000 rating decision became final.  

11.  In a March 2012 rating decision, the RO granted an increased rating from 30 percent to 100 percent for the service-connected heart disease effective from April 18, 2011; granted an increased rating from 10 percent to 20 percent for the service connected cervical spine disability effective from April 18, 2011; and granted service connection for a lumbar spine disability, effective from April 18, 2011.  

12.  In a July 2012 rating decision, the RO granted service connection for tinnitus and assigned an effective date of April 18, 2011, granted service connection for TBI with an initial 10 percent rating assigned effective from April 18, 2011 (and confirmed and continued a separately assigned 10 percent rating for headaches associated with the head injury under Diagnostic Code 8100, which was previously rated under Diagnostic Code 8045-9304 for organic brain injury); granted service connection for MDD with an initial 50 percent rating assigned, effective from December 20, 2011; and, assigned an initial disability rating of 20 percent for the service-connected lumbar spine disability effective from April 18, 2011.  

13.  April 18, 2011 is the first date on which the Veteran's disability rating is permanent and total, and it is the first date on which the Veteran has a single service-connected disability rated as 100 percent disabling with additional service-connected disabilities independently ratable at 60 percent or more.  

14.  An increase in the Veteran's service-connected heart disease or cervical spine disease was not factually ascertainable within the one year prior to the date on which his most recent claim for increase was received, April 18, 2011.  


CONCLUSIONS OF LAW

1.  The RO's June 1997, May 1998, June 2000, July 2001, January 2006, January 2009, June 2009 and October 2009 rating decisions are final.  38 U.S.C.A. § 7105 (West 2014).

2.  The criteria for entitlement to an effective date prior to April 18, 2011 for the assignment of a 100 percent rating for the service-connected heart disease have not been met.  38 U.S.C.A. §§ 1155, 5110 (West 2014); 38 C.F.R. §§ 3.1, 3.151, 3.155, 3.400 (2015); 38 C.F.R. § § 3.155, 3.157 (prior to September 25, 2014).

3.  The criteria for entitlement to an effective date prior to April 18, 2011 for the assignment of a 20 percent rating for the service-connected cervical spine disability have not been met.  38 U.S.C.A. §§ 1155, 5110 (West 2014); 38 C.F.R. §§ 3.1, 3.151, 3.155, 3.400 (2015); 38 C.F.R. § § 3.155, 3.157 (prior to September 25, 2014).

4.  The criteria for entitlement to an effective date prior to April 18, 2011 for the grant of service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1155, 5110 (West 2014); 38 C.F.R. §§ 3.1, 3.151, 3.155, 3.400 (2015); 38 C.F.R. § § 3.155, 3.157 (prior to September 25, 2014).

5.  The criteria for entitlement to an effective date prior to April 18, 2011 for the grant of service connection for a lumbar spine disability have not been met.  38 U.S.C.A. §§ 1155, 5110 (West 2014); 38 C.F.R. §§ 3.1, 3.151, 3.155, 3.400 (2015); 38 C.F.R. § § 3.155, 3.157 (prior to September 25, 2014).

6.  The criteria for entitlement to an effective date prior to April 18, 2011 for the grant of service connection for TBI have not been met.  38 U.S.C.A. §§ 1155, 5110 (West 2014); 38 C.F.R. §§ 3.1, 3.151, 3.155, 3.400 (2015); 38 C.F.R. § § 3.155, 3.157 (prior to September 25, 2014).

7.  The criteria for entitlement to an effective date prior to April 18, 2011 for eligibility to receive SMC at the housebound rate have not been met.  38 U.S.C.A. §§ 1114, 1155, 5110 (West 2014); 38 C.F.R. §§ 3.1, 3.151, 3.155, 3.350, 3.400 (2015); 38 C.F.R. § § 3.155, 3.157 (prior to September 25, 2014).

8.  The criteria for entitlement to an effective date prior to April 18, 2011 for the establishment of basic eligibility to receive DEA benefits under Chapter 35 have not been met.  38 U.S.C.A. §§ 1155, 3501, 5110 (West 2014); 38 C.F.R. §§ 3.1, 3.151, 3.155, 3.400, 3.807, 21.3020 (2015); 38 C.F.R. § § 3.155, 3.157 (prior to September 25, 2014).

9.  The criteria for entitlement to an effective date of April 18, 2011, but not earlier, for the grant of service connection for MDD have been met.  38 U.S.C.A. §§ 1155, 5110 (West 2014); 38 C.F.R. §§ 3.1, 3.151, 3.155, 3.400 (2015); 38 C.F.R. § § 3.155, 3.157 (prior to September 25, 2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  By correspondence dated in June 2011, VA notified the Veteran of the information needed to substantiate and complete his claims, to include notice of the information that he was responsible for providing, the evidence VA would attempt to obtain, and how VA assigns disability ratings and effective dates of awards.  It is not alleged that notice was less than adequate.

The claims for earlier effective dates arise from the disagreement with the assignment of the effective date following the grants of service connection for tinnitus, TBI, MDD, and a lumbar spine disability; and, for the increased ratings for the service-connected heart disease and cervical spine disability.  Courts have held that once a claim is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Also, regarding the earlier effective date claims for basic eligibility to DEA benefits under Chapter 35, and entitlement to SMC, these effective dates are assigned based on legal entitlement under the law and are completely dependent on the outcome of the other effective date claims.  Accordingly, no additional notice or assistance would change the outcome with respect to these claims.  

The Board notes that the records pertinent to the Veteran's earlier effective date claim and increased rating claim have been obtained.  The Veteran has been accorded ample opportunity to present evidence and argument in support of the appeal and he has done so.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II.  Effective Dates

The Veteran claims entitlement to an effective date earlier than April 18, 2011 for the grants of service connection for tinnitus, TBI, and a lumbar spine disability; and, claims entitlement to an effective date earlier than December 20, 2011 for the grant of service connection for MDD.  

Likewise, the Veteran claims entitlement to an effective date prior to April 18, 2011 for the increase to 100 percent for the service-connected heart disease; and, for the increase to 20 percent for the service-connected cervical spine disability.  

In essence, the Veteran maintains that he has been 100 percent disabled since service, and, at the very least, since 2005 when he underwent heart surgery.  As explained further below, the Board finds that earlier effective dates for the grants of service connection and for the increased ratings are not warranted. 

Generally, the effective date for an award based on, inter alia, an original claim or a claim reopened after a final adjudication shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore.  38 U.S.C.A. § 5110 (a).  Except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of the receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400.  

If, however, a claim for service connection is received within a year following separation from service, the effective date will be the day following separation; otherwise, the effective date is the date of the claim, or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (b)(1); 38 C.F.R. § 3.400 (b)(2)(i).  

When an award is based on a claim to reopen a previously denied claim, the effective date will be the date of receipt of the new (i.e., reopened) claim or the date entitlement arose, whichever is later, unless new and material evidence was received within the relevant appeal period.  38 C.F.R. § 3.400 (q).  If new and material evidence other than service department records is received within the appeal period or prior to appellate decision, the effective date will be as thought the former decision had not been rendered.  

For increased rating claims, an earlier effective date may be assigned when it is factually ascertainable that an increase in disability occurred and the claim for increase was received within one year from that date, but otherwise the effective date is the date of receipt of the claim.  38 C.F.R. § 3.400(o)(2) (2015).

Notably, prior to March 25, 2015, a claim could be either a formal or informal written communication "requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  See 38 C.F.R. § 3.1 (p) (2014).  But see 38 C.F.R. § 3.1 (p) (2015) (now providing that a "claim" must be submitted on an application form prescribed by the Secretary); 79 Fed. Reg. 57,696  (Sept. 25, 2014) (eliminating informal claims by requiring that, effective March 24, 2015, claims be filed on standard forms).  It has been held that an intent to apply for benefits is an essential element of any claim, whether formal or informal, and, further, the intent must be communicated in writing. . . . It follows logically that where there can be found no intent to apply for VA benefits, a claim for entitlement to such benefits has not been reasonably raised.  Criswell v. Nicholson, 20 Vet. App. 501, 503 (2006).  See also MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 2006) (holding that the plain language of the regulations requires a claimant to have intent to file a claim for VA benefits).  Thus, a claim, whether "formal" or "informal," must be "in writing" in order to be considered a "claim" or "application" for benefits.  See Rodriguez v. West, 189 F.3d 1351, 1354 (Fed. Cir. 1999). 

When a claim has been filed which meets the requirements of 38 C.F.R. § 3.151 or 38 C.F.R. § 3.152, an informal request for increase or reopening will be accepted as a claim.  38 C.F.R. § 3.155(c).

[In other words, effective March 24, 2015, VA amended its regulations to require that all claims governed by VA's adjudication regulations be filed on a standard form.  The amendments also, inter alia, eliminate the constructive receipt of VA reports of hospitalization or examination and other medical records as informal claims to reopen.  See 79 Fed. Reg. 57,660 (Sept. 25, 2014), codified as amended at 38 C.F.R. §§ 3.151, 3.155.  The amended regulations, however, apply only to claims filed on or after March 24, 2015.  Because the Veteran's claim was received by VA prior to that date, the former regulations apply.]

Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered as filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155 (a).

Also, under former 38 C.F.R. § 3.157 (a), a report of examination or hospitalization will be accepted as an informal claim for increase or to reopen, if the report relates to a disability that may establish entitlement.  However, there must first be a prior allowance or disallowance of a claim.  See 38 C.F.R. § 3.157 (b) (2014).

The Court has held that once a rating decision which establishes an effective date becomes final, such a decision can only be revised if it contains clear and unmistakable error.  See Rudd v. Nicholson, 20 Vet. App. 296, 299-300 (2006).  The Court has stressed that any other result would vitiate the rule of finality, thereby recognizing that freestanding claims for earlier effective dates are impermissible.  Id. 

Rating decisions from which an appeal is not timely perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  An appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200.  

Previous determinations which are final and binding will be accepted as correct in the absence of clear and unmistakable error (CUE).  Where evidence establishes CUE, the prior decision will be reversed or amended.  38 C.F.R. § 3.105(a) (2015).  Final Board decisions are not subject to review except as provided by statute, such as appeal to the Court or review based upon a CUE motion.  38 C.F.R. §§ 20.1100(b), 20.1400 (2015).

In asserting a claim of CUE, a claimant must show that: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made;" and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  See Damrel v. Brown, 6 Vet. App. 242, 245 (1994), quoting Russell v. Principi, 3 Vet. App. 310, 313-314 (1992) (en banc).

In this case, all rating decisions prior to March 2012 became final because no timely appeal was initiated within the one-year appeal period following notice of those rating decisions.  Likewise, no new and material evidence was presented to vitiate the finality of those rating decisions.  

More specifically, with respect to the lumbar spine, in a June 1997 rating decision, the RO denied service connection for a lumbar spine disability.  The RO based this denial of the fact that no lumbar spine disability was shown at discharge and the Veteran failed to report, without good cause shown, to a VA examination.  Following notice of that decision, the Veteran appeared for VA examinations in October 1997, and another rating decision was subsequently issued in May 1998.  The May 1998 rating decision confirmed and continued the previous denial of service connection for a lumbar spine disability based on a finding of no nexus between any current low back condition and service.  The Veteran did not initiate a timely appeal with that determination and the June 1997 and May 1998 rating decisions became final.  

In November 1999, more than one year following the May 1998 rating decision, the Veteran submitted another claim for service connection for a lumbar spine disability.  In a June 2000 rating decision, the RO denied the claim because new and material evidence sufficient to reopen the previously denied claim had not been submitted.  The Veteran did not initiate a timely appeal with that determination and the June 2000 rating decision because final.  

There is no communication from the Veteran which could be construed as a claim, formal or informal, with respect to service connection for a lumbar spine disability between the June 2000 rating decision and April 18, 2011.  Although the Veteran did not explicitly request to reopen the previously denied claim of service connection for a lumbar spine disability in his April 18, 2011 claim form, he did request both an increased rating for his service-connected cervical spine disability and also requested service connection for nerve damage.  The RO construed this service connection claim to include the lumbar spine, and the issue was included in a June 2011 VA duty to assist letter sent to the Veteran.  

In a March 2012 rating decision, service connection for a lumbar spine disability was granted with an effective date of April 18, 2011.  As noted above, the previous rating decisions of June 1997, May 1998 and June 2000 are final, and cannot be modified except on the basis of CUE - which is not alleged here.  

The RO's assignment of April 18, 2011 as the effective date is based on the most recent claim to reopen, following the last prior denial of the claim.  This is the earliest possible effective date allowed by law, as the effective date of an evaluation and award compensation based on a claim reopened after final disallowance, will be the date of the receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400.  Thus, even if entitlement arose prior to the date of claim, as the Veteran alleges, it is the latter of the date entitlement arose and the date of claim that is controlling; therefore, the date of claim, April 18, 2011, is the earliest possible effective date for the grant of service connection for a lumbar spine disability.  

Regarding the effective date for the grant of service connection for tinnitus, the Veteran's first claim for service connection for tinnitus comes from the April 18, 2011 claim form.  Prior to this date, there is no communication from the Veteran that could be construed as a claim, formal or informal, for service connection for tinnitus.  As such, the earliest possible effective date is the date of claim, or the date entitlement arose, whichever is the latter.  Here, the date of claim, April 18, 2011 is the latter of those two dates, and therefore, an effective date prior to April 18, 2011 for the grant of service connection for tinnitus is not warranted.  

Regarding the effective date for the grant of service connection for TBI and MDD, these specific issues were not specifically claimed prior to April 18, 2011.  Rather, the Veteran, in his April 18, 2011 claim, requested an increased rating for the service-connected head injury residuals, and the grants of service connection for TBI and MDD stemmed from that claim as noted in more detail below.  

Procedurally, service connection for a head injury with headaches was initially granted in a June 1997 rating decision.  An initial 10 percent disability was assigned, pursuant to a May 1998 rating decision, effective from August 26, 1996, the effective date of service connection.  

In June 2000 and July 2001 rating decisions, the RO confirmed and continued the previously assigned 10 percent rating for the service-connected head injury with headaches.  At that time, the disability was rated pursuant to Diagnostic Code 8045-9304 based on occupational and social impairment with the headaches considered symptomatic of brain trauma and a single 10 percent rating under 38 C.F.R. § 4.124a, Diagnostic Code 8045-9304 (2001) for brain disease due to trauma was assigned based on both cognitive and physical symptoms.  The Veteran did not appeal either of those determinations and they became final.  

On April 22, 2008, the Veteran submitted an increased rating claim for his service-connected brain disease.  While that claim was pending, the regulations for the evaluation of brain disease due to trauma or TBI under Diagnostic Code 8045 were amended, effective October 23, 2008.  See 73 Fed. Reg. 54,693 - 54,708 (Sept. 23, 2008).  The amendment applies to all applications for benefits received by VA on or after October 23, 2008, but may be applied if the Veteran requests that his claim be considered under the new rating criteria of residuals of traumatic brain injury, in which case, the Veteran is to be rated under the old criteria for any period prior to October 23, 2008, but under the new criteria or the old criteria, whichever are more favorable, for any period beginning on October 23, 2008.  See 38 C.F.R. § 4.124, Note  (5); VBA Fast Letter 8-36 (October 24, 2008).  In this case, the Veteran did not request to have his head injury residuals rated under the new criteria in conjunction with his April 2008 claim.  Thus, the old regulation applied, and the 10 percent rating was confirmed and continued in a January 2009 rating decision.  However, the RO explained in that rating decision that the Veteran would be scheduled for a new examination in the near future to determine the current level of disability under the new criteria.  The Veteran underwent a VA examination in that regard in April 2009, and, based on the new criteria for rating TBI, the previously assigned 10 percent rating was confirmed and continued in a June 2009 rating decision.  The Veteran did not appeal that determination and it became final.  

The first communication from the Veteran regarding an increased rating for the service-connected brain disease following the June 2009 rating decision, comes from the Veteran's April 18, 2011 claim.  Although the Veteran did not specifically request to have his head injury residuals separately characterized and rated, the RO did such based on VA examination findings from December 20, 2011, February 29, 2012, March 7, 2012, and June 29, 2012.  In so doing, the RO essentially awarded a higher overall rating.  More specifically, and based on findings from these examinations, the RO separately rated the symptoms of headaches, cognitive impairment and MDD, all of which have been attributed to the service-connected head injury residuals.  The RO confirmed and continued the previously assigned 10 percent rating for head injury residuals with headaches, but rated the disability under Diagnostic Code 8100 which governs ratings for migraine headaches.  The RO also rated the cognitive impairment resulting from the head injury by separately granting service connection for TBI and assigned an initial 10 percent rating under Diagnostic Code 8045 which governs ratings for TBI.  Finally, the RO rated the psychiatric symptoms by separately granting service connection for MDD and assigning an initial 50 percent rating under Diagnostic Code the General Rating Criteria for rating Mental Disorders, under Diagnostic Code 9434.  

The RO assigned an effective date of April 18, 2011 for the grant of service connection for TBI, and assigned an effective date of December 20, 2011 for the grant of service connection for MDD.  

Regarding the TBI effective date, that grant of service connection responds to the Veteran's claim for a higher rating for the service-connected head injury.  The date of that claim was April 18, 2011.  As noted above, all prior rating decisions issued before April 18, 2011 are final with respect to rating the head injury residuals.  As such, the earliest possible effective date for the grant of service connection for TBI is April 18, 2011.  Even if the separate grant of service connection for TBI is considered an increased rating rather than a new disability (for the reasons explained above), the only way to assign an effective date prior to the date of claim would be to show that an increase in disability was factually ascertainable during the one-year period (but not before the one-year period) prior to the April 18, 2011 claim.  This is not demonstrated when the medical evidence of record is evaluated pursuant to the criteria for rating TBI at 38 C.F.R. § 4.124a, Diagnostic Code 8045.  Accordingly, an effective date prior to April 18, 2011 for the grant of service connection for TBI is not warranted.  

Regarding the MDD, the RO assigned an effective date of December 20, 2011 for the grant of service connection for MDD, noting that this was the first date on which the medical evidence of record provided a diagnosis of MDD.  However, in resolving all doubt in favor of the Veteran, the Board finds it reasonable to infer that the Veteran had the MDD symptoms prior to the December 20, 2011 date of the actual VA examination diagnosis.  In other words, it is not likely that the actual MDD first occurred on December 20, 2011; but rather, it is more likely that the condition existed prior to the date of the examination.  Accordingly, the MDD symptoms should be accorded the same effective date as the TBI symptoms, as these grants of service connection stem from the same claim for increase, which was received on April 18, 2011.  As such, an effective date of April 18, 2011 for the grant of service connection for MDD is warranted.  An effective date prior to April 18, 2011 for the grant of service connection for MDD is not warranted, for the same reasons as stated with respect to the grant of service connection for TBI.  

Finally, an effective date prior to April 18, 2011 for the increased ratings for the heart disease and the cervical spine disability is likewise not warranted.  All previous rating decisions addressing these claims are final, and an increase in disability is not shown within the one-year period prior to the April 18, 2011 date of claim.  

More specifically, the RO granted service connection for a cervical spine injury with a noncompensable disability rating, effective from August 26, 1996.  In an unappealed May 1998 rating decision, the RO confirmed and continued the previously assigned noncompensable rating for the service-connected cervical spine disability.  In an unappealed July 2001 rating decision, the RO granted an increased rating to 10 percent for the service-connected cervical spine disability, effective from February 17, 1999.  

In an unappealed January 2006 rating decision, the RO granted service connection for heart disease and assigned an initial rating of 100 percent from December 14, 2005, and a 10 percent rating from April 1, 2006.  In an unappealed January 2009 rating decision, the RO increased the 10 percent rating to 30 percent for the service-connected heart disease, effective from April 1, 2006.  

The January 2006 rating decision also confirmed and continued the previously assigned 10 percent ratings for the service-connected cervical spine disability.  The Veteran did not appeal that determination.  

In a March 2012 rating decision, the RO granted an increased rating from 30 percent to 100 percent for the service-connected heart disease effective from April 18, 2011; and granted an increased rating from 10 percent to 20 percent for the service connected cervical spine disability effective from April 18, 2011, the date of claim for increase.  

An increase in the Veteran's service-connected heart disease or cervical spine disease was not factually ascertainable within the one year prior to the date on which his most recent claim for increase was received, April 18, 2011.  Accordingly, there is no basis on which to assign an effective date prior to the August 18, 2011 date of claim.  

Regarding the effective dates for basic eligibility to DEA benefits and SMC at the housebound rate, these effective dates are dependent on when the legal criteria for establishing basic entitlement to the benefits are met, which in this case is April 18, 2011.  Based on the above determinations, the first date on which the Veteran is in receipt of a permanent and total disability rating is April 18, 2011.  This status is a prerequisite to establishing basic eligibility to DEA benefits.  Accordingly, the earliest possible effective date for DEA eligibility is April 18, 2011.  

Similarly, the award of SMC based on the housebound rate is assignable when the Veteran has a single service-connected disability rated as 100 percent disabling with additional service-connected disabilities independently ratable at 60 percent or more.  In this case, April 18, 2011 is the first date on which this criteria is met, with the Veteran's heart disease rated at 100 percent disabling effective from April 18, 2011.  Accordingly, an effective date prior to April 2011 for the award of SMC at the housebound rate is not warranted.  

The above facts pertaining to these claims are clear; there is no doubt to be resolved.  

ORDER

An effective date of April 18, 2011, but no earlier, for the award of service connection for MDD is granted.

An effective date prior to April 18, 2011 for an increased disability rating to 100 percent for the service-connected arteriosclerotic heart disease, coronary artery disease and hypertensive cardiovascular disease with acute congestive heart failure, status post coronary bypass graft (heart disease), is denied.  

An effective date prior to April 18, 2011, for the increased disability rating to 20 percent for the service-connected cervical spine degenerative disc and joint disease (cervical spine disability), is denied.  

An effective date prior to April 18, 2011 for the grant of service connection for degenerative disc and joint disease of the lumbar spine with bilateral lower extremity sciatic incomplete paralysis (lumbar spine disability), is denied.  

An effective date prior to April 18, 2011 for the grant of service connection for tinnitus is denied.  

An effective date prior to April 18, 2011 for the grant of service connection for TBI is denied.  

An effective date prior to April 18, 2011 for eligibility to receive a special monthly compensation (SMC) at the housebound rate, is denied.  

An effective date prior to April 18, 2011 for eligibility to receive Dependents Educational Assistance (DEA) under Chapter 35 of Section 38 of the United States Code (Chapter 35), is denied.  

	(SIGNATURE ON NEXT PAGE)




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


